Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Lundahl (US 2004/0179924).
Interpretative note 1. Mast is defined as “2: a slender vertical or nearly vertical structure (such as an upright post in various cranes).” (https://www.merriam-webster.com/dictionary/mast)
Lundahl discloses a system comprising a robot that has an End of Arm Tool (EoAT) 4 mounted to a mast 3 with a conveyor path 8, 9. Lundahl’s lift frame 3 is a mast insomuch as it is a vertical structure.
Claim(s) 1 & 12 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated  by Bastian (US 2018/0118476).
Interpretative note 2. Mast is defined as underlying structure which supports one or more continuous conveyor belts, e.g. a horizontal support.
	With respect to claim 1, Bastian discloses a system comprising a robot 102 that has an End of Arm Tool (EoAT) 206 mounted to a mast with a conveyor path 104.
With respect to claim 12, Bastian discloses an EoAT that includes multiple conveyors 2304, 2304 conveyor to transport cargo.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 28 & 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastian in view of Jochim (US 2016/0375814).
	With respect to claims 2 & 31, Bastian discloses wheels 504 (para. 149) that can pivot for movement in different directions but does not explicitly disclose omnidirectional wheels. Jochim discloses “various omnidirectional or mecanum wheels” 740B (para. 26) which support a mobile conveyor 730, robot 700 which supports a conveyor 730 which has a tool that “can be used to pick or pull items, boxes, pallets, etc., from an adjacent shelf or rack onto the roller platform 730.” Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Bastian to include omnidirectional wheels, as taught by Jochim, thereby allowing “holonomic or longitudinal and lateral movement on any given surface level. Further, when engaged with a rack or track that extends vertically, the wheels are also capable of vertical movement, because they remain engaged with the rack or track as it extends vertically. As such, the omnidirectional wheels can be maneuvered or driven in three orthogonal directions, including longitudinal, lateral, and vertical directions.”
With respect to claims 3 & 28, Bastian discloses a mast 204 that has a bridge conveyor 220 that is extendable and retractable (para. 152).
Claims 4, 6, 7, 8 & 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastian in view of Jochim and further in view of Gilmore (US 6,431,346).
Bastian does not disclose two mast sections. Gilmore discloses a mast 20 that has sections 24A-D (FIGS. 2A, 21) which telescopically extend and retract, and which support a single belt 28. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Bastian to include a bridge conveyor that extends across at least two mast sections that move in a telescoping manner, as taught by Gilmore, thereby allowing an extendable conveyor to convey “articles between a particular location and a selectable variable location includes a base unit and one or more extendable conveyor units selectively nested within the base unit.”
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastian in view of Jochim and Gilmore ‘346 and further in view of Gilmore (US 6,481,563).
Bastian does not disclose a conveyor belt that is routed in an S-shaped pattern between sections. Gilmore ‘563 discloses a conveyor belt 40  that is routed in an S-shaped pattern (indicated generally as belt rollers 86, 88 in FIG. 3) between sections 22, 24, 36. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Bastian to include a bridge conveyor that includes a conveyor belt that is routed in an S-shaped pattern between sections, as taught by Gilmore ‘563, such that there is a smooth transition between conveyor sections because “belt 40 is guided inwardly from roller 88 along a substantially horizontal path corresponding with the conveying portion or surface 24a, 36a, 34a, 32a, or 28 of the appropriate extendable unit or base unit upon which conveying portion 52 rests.”
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastian in view of Campbell (US 8,944,239).
Bastian does not disclose a transition conveyor. Campbell discloses one or more transition conveyors 26 between a mast 30 and an EoAT 28, 32. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Bastian to include a transition conveyor, as taught by Campbell, thereby providing the ability to load and unload trailers with increased weight capacity of a cantilever-type device.
Claims 10 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastian in view of Girtman (US 9,493,316).
	With respect to claims 10 & 11, Bastian does not disclose a roll drive for rotation of an EoAT about a longitudinal axis of an EoAT. Girtman discloses a roll drive 152 for rotation of an EoAT about a longitudinal axis of an EoAT relative to mast 138. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Bastian to include a roll drive, as taught by Girtman, thereby allowing for unloading of bulk quantities of stacked cases that lack fork-liftable palletization.
Claims 13, 14, 15, 16 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastian in view of Girtman (US 9,650,215).
Bastian does not disclose a gripper mechanism with a gripper member that spans across a conveyor. Girtman ‘215 discloses a gripper mechanism 3580 (FIG. 35B) with a gripper member 3750 that spans across conveyor 3586 (FIG. 35B), wherein gripper member 3750 includes a plurality of vacuum cups 3780. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Bastian to include a gripper member that spans across a conveyor, wherein a gripper member has a plurality of vacuum cups, as taught by Girtman ‘215, thereby allowing for unloading of bulk quantities of stacked cases that lack fork-liftable palletization.
Claims 18 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastian in view of Christensen (US 8,262,334).
	Bastian does not disclose an EoAT with two conveyor sections, wherein a gripper mechanism configured to nest in a retracted position between the conveyor sections. Christensen discloses a gripper mechanism 18 configured to nest in a retracted position between conveyor sections 13, 7. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Bastian to include a gripper mechanism configured to nest in a retracted position between conveyor sections, as taught by Christensen, thereby allowing otherwise unmanageable shaped packages or tightly packed packages making up a cargo load to be unloading by an EoAT.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastian in view of Yang (US 7,370,753).
	Bastian does not disclose a location member with a probe. Yang discloses a location member with a probe 56. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Bastian to include a location member with a probe, as taught by Yang, such that “contact with the push bar, such as when the extendable loader extends until it contacts an object, causes deactivation of the drive motor and deactivation or de-energization of the rotary solenoid to engage the braking element with the support roller to stop or limit further extension of the loader.”
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastian in view of Yang and further in view of Merck (US 2,613,800).
	Bastian does not disclose a shoehorn member. Merck discloses a shoehorn member 8, 118. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Bastian to include a shoehorn member, as taught by Merck, such that prevention in slack of the conveyor is maintained without undue bearing stress on the underlying articulating joints.
Claims 23, 24, 25, 26 & 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastian in view of Yang and Merck and further in view of Girtman ‘215.
Bastian discloses a rocker arm 426b (FIGS. 33A-C) angled at an acute angle (FIG. 33B) relative to a probe 486. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Bastian to include a rocker arm, as taught by Girtman ‘215, thereby allowing cartons to fall to a conveyor below.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastian in view of Jochim and Gilmore ‘346 and further in view of Girtman ‘215.
Bastian does not disclose a gripper mechanism with a gripper member that spans across a conveyor. Girtman ‘215 discloses a gripper mechanism 3580 (FIG. 35B) with a gripper member 3750 that spans across conveyor 3586 (FIG. 35B), wherein gripper member 3750 includes a plurality of vacuum cups 3780. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Bastian to include a gripper member that spans across a conveyor, wherein a gripper member has a plurality of vacuum cups, as taught by Girtman ‘215, thereby allowing for unloading of bulk quantities of stacked cases that lack fork-liftable palletization.
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY W ADAMS/Primary Examiner, Art Unit 3652